WOODSON, C. J.
(dissenting) — This complaint was filed by B. Johnson & S6n, before the Public Service Commission of the State of Missouri, against the receivers of the St. Louis and San Francisco Railroad Company, to determine the character of various shipments of railroad ties from various points in this State, over, said railroad, to the town of Commerce, Missouri, as well as. the rates the company were entitled to charge for making said shipments.
Counsel for the commission states the issues presented by the pleadings in the following language:
issues ‘ ‘ Complaint was filed with the Public Service Commission by B. Johnson & Son against the receivers of the St; Louis and San Francisco Railroad Company, September' 10, 1913, charging that during the month of August, 1913, complainants- had shipped a large number of railroad ties over the said railroad from points in Southeast Missouri to Commerce, á station on said railroad in Scott County, Missouri; that said railroad company charged complainants on twenty-five carloads of ties shipped by said complainants the freight rates fixed by section 3241 of Revised Statutes of Missouri and thereafter refused to transport ties at the lawful freight rate fixed by section 3241, Revised Statutes 1909, but charged a higher rate on shipments of ties by complainants, claiming that said shipments were interstate shipments, that the- interstate rate should be applied, notwithstanding said! shipments to Commerce, Missouri, were wholly within this State, and that said receivers refused to carry railroad ties over their railway to Commerce, Missouri, at other *142than interstate rates; that said B. Johnson & Son had established and intended to maintain a tie yard at Commerce, Missouri, where all ties shipped by them to said point were unloaded, stacked and inspected, culled, divided, segregated and classified so as to. be suitable for the different demands and markets to which B. Johnson & Son shipped ties and which were St. Louis, Missouri, Cairo, Illinois, and other points in Missouri and other States to which they shipped in the usual course of business; that B. Johnson & Son had a large number of ties at the following stations in the State of Missouri on the line of the St. Louis & San F'rancisco Railroad Company; Bloomfield, Campbell, Frisbee, Gibson, Mackey, Valley Ridge, Clarkton and Redman, to be shipped over said railroad by a route wholly within this State to the tie yard of B. Johnson & Son at Commerce, Missouri.
“Complainants prayed that said receivers be required to carry on said railroad the ties of B. Johnson & Son from the stations above named to Commerce, Missouri, at the rates prescribed and fixed by section 3241, Revised Statutes 1909, etc.
‘ ‘ The answer of the receivers thereafter filed with the Public Service Commission put in issue the allegations of the complaint.”
Thereafter a hearing was held before the Commission, at which time, evidence was introduced by both the complainants and the receivers of the railroad company. After due consideration of the cause, the commission made and entered of record an order on the 5th day of January, 1914, requiring the said receivers to carry the ties to be shipped by B. Johnson & Son from the points in Missouri to Commerce at the rates fixed by section 3241, Revised Statutes 1909. In due time the receivers filed a motion for a rehearing which was by the commission overruled by an order made on the 26th day of January, 1914. Thereafter on the 10th' day of February, 1914, said receivers procured *143to be issued from tbe circuit court of the'city of St. Louis a writ of review, in response to which the Public Service Commission forwarded to said court a complete transcript of the record of its proceedings in said cause.
The case was heard before the circuit court, which made and entered, an order affirming the order of the commission, from which the receivers have taken an appeal to this court.
The facts are practically undisputed, and are substantially as set forth in the statement of the case made by counsel for the appellants, which are as’ follows (Conclusions drawn from the facts by counsel are omitted):
Mshed bytab" Evidence. For about four or five years prior to the filing of the complaint before tbe Public Service Commission of Missouri, the complainants in said complaint, B. Johnson & Son, were engaged in the business Purchasing and shipping railroad ties from various points in Southeast Missouri to points on the lines of the New York Central and Rock Island Railway systems, with which railway systems said complainants had contracts to supply' railroad ties. They also sold some and delivered some of said ties to persons in the State of Missouri. The method in which these complainants transacted their business was to purchase ties in any quantities available at various points in Southeast Missouri; assemble them at the railroad station until they acquired a sufficient quantity to constitute a carload and then such of thém as were of the character and grade called for in complainants’ contract with the New York Central System were shipped on through bills of lading from points of origin to the point of destination on said system, and it appears from the testimony that the great bulk of the ties purchased by complainants were purchased for shipment to the New York Central, whose lines run wholly outside of the State *144of Missouri. Complainants continued to transact their business in this manner until July 15, 1913, on which date the rates provided for in the Missouri, Maximum Freight Rate Statute became effective. Immediately upon the State rates becoming’ effective, complainants made a change in the form of their business. Instead of accumulating a carload of ties at the point of origin, as it had been their practice in the past, they rented a piece of ground between the railroad tracks and the river at Commerce, Missouri, between Thebes and Cairo, which are the main junction points south of St. Louis between lines operating east of the river and lines operating west of the river. On this tract of land they established what they called a tie yard, and they commenced the practice of shipping their ties from the originating points in the interior of Missouri to their own order at Commerce, Missouri. Upon the arrival of the ties at Commerce they were unloaded, assorted into piles of similar g'rades and inspected. They then loaded most of the ties on a barge hired for that purpose and shipped them down to Cairo, where they were reshipped to the points of destination on the New York Central lines. The remainder was shipped to various other points within and without this State.
The evidence for the appellants tended to show that the number of ties shipped from Commerce to other points in the State of Missouri, and those remaining on hand at that place not suitable for shipment under the contracts of complainants with the New York Central and the Rock Island railroads, were negligible in number, not to exceed three thousand.
The complainants, among others, introduced Dr. J. A. Tiller, who testified as follows:
“Q. Where do you live, Dr. Tiller? A. Bloomfield, Missouri.
“Q. You have recently been an employee of B. Johnson & Son? A. I have.
*145“Q. Are you now in their employ? A. No.
“Q1. Have you been familiar with the issues involved in this suit ? A. I have; yes, sir.
‘ ‘ Q. Up to the present time ? A. Up to the present-time; yes, sir.
“Q. What were your duties with this company? A. Well, I was buying ties for them in Southeast Missouri ; just a tie buyer. *
“Q. First, what is the business of B. Johnson & Son? A. Well, they are manufacturers and wholesale dealers, you might say, in cross ties.
“Q. 'Where is their general office? A. Richmond, Indiana.
“Q'. Are they a partnership or corporation? A. Partnership.
“Mr. Woerner: You might say who it consists of. A. B. Johnson and J. H. Johnson.
“Mr. Bailey: What did you say your duties were? A. To buy and ship railroad cross ties.
“Q. During the month of August, or about that time, did B. Johnson & Son ship a number of ties over the defendants’ line to Commerce, Missouri? A. Yes, sir; they did.
“Q1. What rate was charged upon those shipments? A. On the first shipments they charged the statutory rate of two cents per hundred pounds for fifty miles and under, with the advance; that rate is, I believe, a quarter of a cent per hundred pounds for every increase of ten miles in distance.. I believe that is the rate.
“Q. Did they quit charging this rate? A. They did; yes, sir.
“Q. Did they charge you a higher fate? A. Yes, sir; they charged us a higher rate.
“Qi. Have they since- charged you a higher rate? A. Yes, sir; they have charged the higher rate for all ties shipped to that point since they quit charging the other rate..
*146" Q. Did these shipments, doctor — yon, might state first what points they come from! A; Well, the shipments to Commerce, we will begin at Redman, Scott County. I may not be able to give the county in every one of those cases, but it was Redman, Scott County, Missouri, and Charter Oak, New Madrid County, I believe, Missouri; Clarkton, Dunklin County; Campbell, Dunklin County, Missouri; and Frisbee, Dunklin County, Missouri; Gibson, Dunklin County, Missouri, and Pascóla is in either Dunklin or Pemiscot — Dunklin, I guess.
"Q. Were some of these shipments made from Bloomfield!, A. Yes, sir; Valley Ridge, in Dunklin County, Missouri, and Ade, in Stoddard County, Missouri ; Bloomfield, in Stoddard County, Missouri, I believe these aim the points.
"Q. Are all these points, doctor, in the State of Missouri! A. They are; yes, sir.
"Q. Is Commerce in the State of Missouri! A. Yes, sir.
"Q. Did these shipments of ties ever leave the Frisco lines between the initial point of shipment and Commerce, Missouri! A. No, sir.
"Q. Did these shipments at any time during transit ever leave the State of Missouri! A. No, sir.
"Q. Have you some of the bills of lading and expense bills! A. Here are the bills of lading and expense bills for the cars that were shipped on the higher rate.
"Q. You mean after the rate was raised! A. After the rate was raised; yes, sir.
"By Mr. Bailey: Doctor, why are these ties shipped to Commerce, Missouri! A. They are shipped to Commerce for the purpose of getting an accumulation of ties in bulk so that they may be reshipped to various other points that we may have or get orders for.
"Q'. Did B. Johnson & Co. maintain a yard at Commerce, Missouri! A. They do.
*147■“Q. On whose property is that yard? A. Mr. Anderson — I don’t remember his initials, hnt a Mr. Anderson, who is in the grain business there.
“Q. Did you lease this yard from Mr. Anderson -for B. Johnson and Co.? A. I did verbally. I have no lease contract, hut made arrangements.
“Mr. Woerner: You mean you have no written-contract or have no contract ? A. I have no written contract. It is merely verbal agreement that we use the ground and buildings as long as we want to.
“Mr. Bailey: Is.this yard connected with any railroad or boat line? A. No, sir.
“Q. In whose possession is that yard? A.' It is . in our possession now. I mean B. -Johnson & Son’s possession at this time.
“Q. In whose name are all these shipments made? A. B. Johnson & Son.
“Q. And shipped to whom? A. To B. Johnson & Son.
“Q. And unloaded on this yard? A. Yes, sir.
“Q. At the time of the unloading, is any arrangement made with any common carrier for the further transportation of these ties? A. No; no prearrangements made; that is, no contract or arrangements made.
“Q. Do you unload these ties here for the purpose of avoiding any form of freight rate? A. No, sir.
“Q. Haven’t you also a different kind of shipment from different points not included in these shipments to this yard? A. B. Johnson & Sons are shipping ties from Southeast Missouri to different points, St. Louis, Cairo, East St. Louis direct. That is, I mean they have a railroad inspector out with their employees inspecting these ties, in loading them on cars throughout Southeast Missouri where they come direct.
“Mr. Woerner: You mean sometimes you send them to- Commerce, Missouri, and sometimes to these other points direct without going to Commerce? A. *148What I wish to say is this: That the two businesses are going on right along; some of the ties .go to Commerce and some ties go to final destination, which might he St. Louis, East St. Louis or Cairo, Illinois, or Thebes, Illinois.
“Mr. Bailey: Explain to the commission why it is necessary to have this double form of shipment. A. They buy all grades of ties and kinds of wood and ties cut out in Southeast Missouri;' say, for an illustration, 100' maple and 100 oak, some red oak and some white oak are on a yard; these ties are grouped in groups so far as the railroad companies receiving them are concerned. Groups one, two, three or four, as the case might be, and they only load one group of those ties in a car and we have to hold the ties on each yard until a car of each kind of wood or material accumulates. Why? Because ties deteriorate in value and it requires a much greater amount of money to handle the business than it would if we were áble to bunch these ties in one car and ship them to the yard and there separate them and reship them to points.
“Q. When you get a carload of ties at any one point that are ready for the market, what do you do with them? A. Ship them direct to their destination.
“Q. Irrespective of what the freight charges may be? A. Yes, sir; in this instance, it is as cheap or cheaper than it is to ship them by Commerce. We get the statutory rate.
“Q. Doctor, in loading ties at these little points you have mentioned, can you get a load of ties ordinarily that are ready for the market? A. Not in any reasonable time; no.
“Q. Do you load all kinds of ties into the same car? A. Yes, in this Commerce business we do.
“Q. And ship them where? A. T'o Commerce.
“Q. What is done there? A. Well, they are yarded and separated — the various kinds of wood separated and inspected and reshipped.
*149“Q. I will ask you if you know at the time these ties are loaded at the initial point where they will- go to from Commerce? A. Not any particular tie, I don’t know.
“Q. What is necessary at Commerce to direct where they shall go?' A. It is necessary to have first a certain amount of various kinds of ties and then the ties should be inspected.
“Q. Does this inspection at Commerce determine where these ties shall go? A. Yes, sir; largely.
“Q. You say you have no prearrangement made for shipping them away from there? A. No, sir.
“Q. Do you know when you ship them in there who will take them away? A. No, sir.
“Q. Do you know where they will take them, whether to St. Louis, Cairo or East St. Louis or where ? A. Not any individual carload. We know that some of these ties will reach Cairo and some will reach East St. Louis, and some of them) shipped to St. Louis proper.
“Q. I will ask you if some of these ties included in these bills of lading have been shippéd to- Missouri? A. Not in these bills of lading.
“Q. I will ask you if you have recently shipped some ties from the Commerce yard to St. Louis, Missouri? A. Yes, sir; B. Johnson has during this month.
"Q. I mean, of course, complainant all the time? A. Yes, sir.
"Q. I will ask you if those ties that were shipped from Commerce, Missouri, had previously been brought in from other points in Southeast Missouri to Commerce? A. Yes, sir.
“Q. I will ask you if the Frisco caused you to pay on those ties the advanced rate? A. Yes, sir.
"Q. Prior to reaching Commerce? A. Yes, sir.
"Q. You remarked a while ago that it was cheaper for you to ship direct where it was possible and pay the interstate rate than it was to unload at Commerce; *150have you any special instance of that? A. Well, you can figure the cost of transporting these cars by way of Commerce from anywhere in Southeast Missouri, where the rate to Cairo, Illinois, or Thebes, would be eight or nine cents per hundred pounds — the through rate, I mean — it would pay us or any shipper to ship the ties through direct, rather than ship' them by way of Commerce, even though they got advantage of the rate.
“Q. The expense of loading and unloading? A. The expense of loading and unloading and towing down the river amounts to more than the through rate would amount to. That is, on a nine-cent rate, up to a nine-cent rate; now, if it was a higher rate than that to Cairo, it would possibly be in favor of shipping to Commerce.
“Q. I will ask you what the.average rate, in your estimate, of all these shipments is? A. Well, from point of memory, the rate to F’risbee is seven and a half cents per hundred pounds; that is the through rate, I mean; to one point it is eleven cents, to Cairo, Illinois.
“Q. You say where the through rate is nine cents that you just play even either way you ship? A. Yes, sir; just break even, and if it is under nine cents we would lose money; say, lose a cent.
“Mr. Woerner: By sending to Commerce? A. Yes, sir; and if it is over nine — that is, if it was ten cents — we would make a cent, I figure, on those shipments, not counting your extra expense of your employees at Commerce. You would just about break even on this movement.
“Mr. Bailey: Then the purpose of this unloading is not to avoid an interstate rate? • A. No, sir.
“Q. I will ask you if when you load mixed ties, say at Clarkton, one of the stations you have mentioned, if they are marketable in that condition at all? A. No; say you load, as an illustration, some red oak, maple, ash; you couldn’t sell them that way.
“ Q. I will ask you if you have a number of ties on *151the Commerce yard at present? A. Yes, sir; there are quite a few ties there now. I don’t know just how many.
“Q. Do you know where they are going? A. No, sir; I don’t.
“Q. Does anybody know where they are going? A. My understanding is some of them are not sold.
“Q. They are on the yard leased by B. Johnson & Son? A. Yes, sir.
‘ ‘ Q. How have they moved out and where have they moved to? A. Been two barges of them moved to Cairo, Illinois; been one car, to my knowledge, moved to St. Louis, Missouri.
‘ ‘ Q. When was that car moved to St. Louis ? A. This last week.
“Q. Prior to that were any of these ties moved to St. Louis? A. No, sir.
‘ ‘ Q. All of the other ties have gone down the river by barge to Cairo? A. Except what are now on the yard.
“Q. Would you be willing to say whether you would consider Commerce as a sort of intermediate point in the shipment of these ties from' initial point to point of final destination? A. I regard Commerce as the point where orders would he filled out; the yard from which orders would be filled after the ties were shipped. . . .
“Q. They had been working down there four or five years without any yard; what reason did you give Mr. Fornshell why he should put a yard in there in August, 1913 ? A. I gave him this reason, based on the present freight rate; that by establishing the yard down there it would enable us to clean up a territory and get the money out of ties that couldn’t otherwise be shipped.
“Q. When you say based upon the present freight rate, you mean based upon the Missouri statutory rate? A. Yes, sir.
*152“Q. Now about the inspection of these ties; are they inspected in Commerce? A. They are inspected in Commerce and reconsigned. The ties that are shipped to Cairo are inspected finally by the railroad companies ; the inspector at Cairo when they are loaded on the cars.
“Q. He doesn’t inspect at Commerce? A. He doesn’t inspect at Commerce. We inspect at Commerce when we load on the harge.
“By Mr. Bailey: You say you haven’t had any yard there during four or five years prior to this ? A. No, sir.
“Q. What is your reason for that? A. The reason is that the old freight rate would have made it impossible to have had a yard there. It would have been a prohibitory rate, and as I said a while ago, you can’t utilize a yard unless you can get advantage of the' present statutory rate anywhere. It takes that to break even.
“ Q. I will ask you, just for illustration, if you have a few ties down at Clarkton, you just get a few of each kind of tie, is that it? A. Yes, sir, that is true at a great many places.
. “ Q. Can you load a carload of ties there ready for the market? A. Not for final destination, no, sir.
‘ ‘ Q. When you load these ties aren’t they a mixture of all kinds of ties? A. Yes, sir.
“Q. Started to the Commerce yard? A. Yes, sir.
“Q. Do you consider at the time they start to the Commerce yard they have started on their final destination? A. No, I don’t consider they have.
“Q. Or are they shipped there for the purpose of sorting them, dividing them and inspecting them so as to be loaded in condition for' their final destination? A. Yes, sir; that is my conception of the business.
‘ ‘ Q. Are you using this yard for all your tie business of Southeast Missouri? A. No, sir.
*153“Q. Are yon using it just for such a class of ties as yon cannot handle by the interstate shipment? A. That is the object I had in mind, in using this yard at Commerce.
“Q. Bringing out that object a little further, following Mr. Wood’s suggestion. The purpose of that yard, if I understand your explanation, was to clean up that territory? A. Yes, sir.
“Q. Explain to the commissioner just a little further; what you mean by cleaning up that territory? A. Well, I mean you have some ties at Bloomfield mixed that you can’t load by taking the railroad inspection there — and load out — I mean you might have some ties in the same condition at Ade and points throughout Southeast Missouri and these small accumulations amount to quite a lot of ties and you' can’t load them; that is, if you bought them there, you have got to ship them somewhere or else not take that class of business.
'“Mr. Woerner: You mean you have got to ship them somewhere where they accumulate and at each point you can assort them so as to make carload lots to be shipped out from that point? A. Yes, sir.”
Said witness further testified that, in shipping the ties from the points in question to Commerce at the statutory rate of two cents per hundred pounds, the additional expense necessary to get the ties unloaded on the yard and loaded again and thence by boat to Cairo and the cost of unloading, amounted to about nine cents per one hundred pounds.
That on or about July 15, 1913, the complainants established their said tie-yard at Commerce, and that the complaint in this cause was filed September 10th of the same year.
Such additional evidence introduced, that may be necessary to consider to properly understand the legal propositions presented, will be considered in connection therewith.
*154ór^nu-astate Commerce? I. The main legal proposition presented by this record is, do the facts of this case constitute the various shipments of ties, mentioned in the evidence, from the various stations on the St. Louis & San Francisco. Railroad in this State to Commerce, Missouri, interstate or intrastate commerce?
Counsel for appellants contend that they are interstate shipments, while counsel for the complainants and the commission insist they are intrastate shipments.
Counsel in support of the former contention cite us to numerous cases, and among others, are the following: Southern Pacific Terminal Co. v. Interstate Commerce Commission, 219 U. S. 498; Ohio Railroad Comm. v. Worthington, 225 U. S. 101; Texas & New Orleans Ry. Co. v. Interstate Commerce Commission, 227 U. S. 111.
In my opinion, none of those cases are applicable to the case at bar. In each, the cargo was homogeneous, could have been shipped from the point of origin to the point of destination on a through bill of lading; and the uncontradicted evidence showed that the identical cargo in each case was intended to be shipped from the initial point to the point of destination, and that its stoppage in transit was for some collateral purpose, and not to break the continuity of the through shipment to some other state or country. But in the case at bar, the ties were not homogeneous, and could not therefore have been shipped on a through bill of lading from said various points in Missouri, to places in New York and other points beyond the limits of this. State.
The evidence,in this case shows that each car of ties shipped to Commerce was composed of a mixed lot of all grades and kinds of wood, some maple and oak, some red oak and some white oak; that when they reached Commerce they were unloaded from the cars and inspected and assorted into piles according to the *155character of the timber and their grades; and that after that had been done, those which conformed to terms and conditions of the contracts of sale made by the complainants to the railroads mentioned, were accepted by them and then loaded on the barges and shipped to the points of their destination in other states. And the evidence also showed that all such ties not accepted by said railroads under said' contracts were sold and delivered to other persons in this State, or were still on hand in the tie yards of complainants at Commerce, Missouri.
Counsel for appellants insist that this evidence does not differentiate this case from those cited in support of their position, and place their insistence upon the fact, as they contend, that practically all of the ties shipped to Commerce were from the beginning of the transportation intended to be shipped to other states; and that what few were sold in this State or .were left on hand were so negligible that no court should permit that fact to determine the character of the shipments made to other states, and cite in support thereof the case of Ohio Railroad Commission v. Worthington, supra.
In a proper case, that rule is not only sound, but wise, in its operation; that is, where the evidence shows that the whole design of the shipper was to engage in interstate or foreign commerce, the mere fact that some inconsiderable part of the cargo should, for some reason, supposedly a good one, be unloaded and disposed of, with no intention of changing the destination of the remainder, should not change the character of the through shipment. But that is not the case at bar; no specific tie at the original point of shipment was intended to be shipped from this State to another, but only such as might, after reaching Commerce, be inspected and accepted by the purchaser — the New York Central or the Rock Island Railroad Company — which might have been one or all, or none of them. • Nor can *156we say as a matter of law that the number of ties sold in this State and those still in the yards at Commerce are negligible, when we consider that one carload was sold in this State and that from 2500 to 3000 ties still remain on hand in the yards at Commerce, especially when we consider the fact that the complainants were in business at Commerce for a period of only two months before this suit was instituted.
As well stated by counsel for the Commission:
“We think that these ties cut at various localities in the State and then shipped in mixed and unassorted 'carload lots to Commerce, Missouri, for necessary inspection, assortment, and such other shipment or disposition as the owner thereof might desire to make of them at Commerce, whether in Missouri or Outside of Missouri, cannot be held to have been in transit from one State to another while enroute from such points of origin to the point of concentration at Commerce.”
This position of counsel is clearly supported and decided by the Supreme Court of the United States in the case of Coe v. Errol, 116 U. S. 517. In that case the logs were cut in the State of New Hampshire and hauled down to the town of Errol and there deposited on the bank of and in the river, Androscoggin, to be transported from there upon the river to Lewistown, Maine. While the logs were in that position the town of Errol assessed them for taxes. The defense was that the logs were the subject of interstate commerce, and therefore not subject to taxation by the .town of Eirrol. The Supreme Court of the United States in that case held that the logs at the time of the assessment had not become the subject of interstate commerce, and in so holding, said:
“The question for us to consider, therefore, is whether the products of a state (in this case timber cut in its forests) are liable to be taxed like other property within the state though intended for exportation to another state, and partially prepared for that pur*157pose by being deposited at a place of shipment, snch products being owned by persons residing in another state. . . .
“Do the owner’s state of mind in relation to the goods, that is, his intent to export them, and his partial preparation to do so, exempt them from taxation? This is the precise question for solution.
‘ ‘ This question does not present the predicament of goods in course of transportation through a state, though detained for a time within the state by low water or other causes of delay, as was the case of the logs cut in the State of Maine, the tax on which was abated by the Supreme Court of New Hampshire. Such goods are already in the course of commercial transportation, and are clearly under the protection of. the Constitution. And so, we think, would the goods in question be when actually started in the course of transportation to another state, or delivered to a carrier for such transportation. There must be a point of time when they cease to be governed exclusively by the domestic law and begin to be governed and protected by the national law of commercial regulation, and that. moment seems to us to be a legitimate one for this purpose, in which they commence their final movement for transportation from the state of their origin to that of their destination. When the products of the farm or the forest are collected and brought in from the surrounding country to a town or station serving as an entrepot for that particular region, whether on a river or a line of railroad, such products are not yet •exports, nor are they’ in process of exportation, nor is exportation begun until they are committed to the common carrier for transportation out of the state to the state of their destination, or have started on their ultimate passage to that state. Until then it is reasonable to regard them as. not only within the state of their origin, but as a part of the general mass of property of that state, subject to its jurisdiction, and *158liable to taxation there, if not taxed by reason of their being intended for exportation, bnt taxed without any discrimination, in the usual way and manner in which such property is taxed in the state. . . .
“Bnt no definite rule has been adopted with regard to the point of time at which the taxing power of the state ceases as to goods exported to a foreign country or to another state. What we have already said, however, in relation to the products of a state intended for exportation to. another state will indicate the view which seems to us the sound one on that subject, namely, that such goods do not cease to be a part of the general mass of property in the state, subject as such to its jurisdiction, and to taxation in the usual way, until they have been shipped or entered with a common carrier for transportation to another state, or have been started upon such transportationin a continuous route or journey. We think that this must be the true rule on the subject. It seems to us untenable to hold that a crop or herd is exempt from taxation merely because it is, by its owner, intended for exportation. If such were the rule, in many states there would be nothing but the lands and real estate to bear the taxes. Some of the western states produce very little except wheat and corn, most of which is intended for export; and so of cotton in the Southern states. Certainly, as long as these products are on the lands which produce them, they are part of the general property of the state, and so we think they continue to be until they have entered upon their final journey for. leaving the state and g'oing to another state. It is true it was said in the case of ‘The Daniel Ball,’ 10 Wall. 557, 565: ‘Whenever a commodity has begun to move as an article of trade from one state to another, commerce in that commodity between the states has commenced. ’ But this movement does not begin until the articles have been shipped or started for transportation from the one state to the other. The carrying of them in carts or other vehicles, *159or even floating them to the depot where the journey is to commence, is no part of that journey. That is all preliminary work, performed for the purpose of putting the property in a state of preparation and readiness for transportation. Until actually launched on its way to another state, or committed to a common carrier for transportation to such state, its destination is not fixed and certain. It may be sold or otherwise disposed of within the state, and never put in course of transportation out of the state. Carrying it from the farm or the forest to the depot is only an interior movement of the property, entirely within the state, for the purpose, it is true, hut only for the purpose, of putting it into a course of exportation. It is no part of the exportation itself. Until shipped cr started on its final journey out of the state its exportation is a matter altogether ‘in fieri/ and not at all a fixed and certain thing. ’ ’
It seems to me that the Coe-Errol case is on all-fours with the case at bar, and is controlling herein.
The same question was presented in the case of the Chicago, Milwaukee & St. Paul Ry. Co. v. Iowa, 233 U. S. 334, which cites and confirms the case of Coe v. Errol, supra; and in so doing the court used this language:
“The railway company contended, both before the commission and in the state court, that the shipments in question were interstate; and it was alleged in its answer that the method of transportation resorted to was a device of shippers to secure, by adding the rate from the initial point in Illinois to Davenport to the rate established by the Iowa distance tariff from Davenport to other points in the State, a lower rate than that applicable to an interstate shipment from the point in Illinois to the point of final destination.
“The railroad commission held that the transportation desired from Davenport was a purely intrastate service, saying: ‘Under the admitted facts, the city of *160Davenport became a distributing point for coal shipped by the consignor. The certainty in regard to the shipments of coal ended at Davenport. The point where the same was to be shipped beyond Davenport, if at all, was determined after the arrival of the coal at Davenport. The coal was under the control of the consignee and he could sell it in transit or at Davenport or consign it to a point on respondent’s railway, or any other railway, at his own discretion.’ Upon the trial of the present suit in the State court, the State introduced in evidence the proceedings, decision and order of the commission, and without further evidence both parties rested. The Supreme Court of the State took the same view of the facts that the commission had taken and accordingly held that the shipments were intrastate. The court said that the facts showed that the coal was originally consigned to the coal company in Davenport, that it was there held until sales were made, that the consignee had taken delivery, paying the freight to the initial carrier and assuming full control. [152 Iowa, 317, 319.]
“The record discloses no ground for assailing this finding. It is undoubtedly true that the question whether commerce is interstate or intrastate must be determined by the essential character of the commerce and not by mere billing or forms of contract. [Ohio Railroad Commission v. Worthington, 225 U. S. 101; Texas & N. O. R. R. Co. v. Sabine Tram Co., 227 U. S. 111; Railroad Commission of Louisiana v. Texas & Pacific Ry. Co., 229 U. S. 336.] But the fact that commodities received on interstate shipments -are reshipped by the consignees, in the cars in which they are received, to other points of destination, does not necessarily establish a continuity of movement or prevent the reshipment to a point within the same State from having an independent and intrastate character. [Gulf, Colorado & Santa Fe Ry. Co. v. Texas, 204 U. S. 403; Ohio Railroad Commission v. Worthington, 225 U. S. 101, 109; *161Texas & N. O. R. R. Co. v. Sabine Tram Co., 227 U. S. 111, 129, 130.] The question is with respect to the natture of the actual movement in the particular case, and we are unable to say upon this record that the State court has improperly characterized the traffic in question here.”
Under the ruling of the last case, Commerce “became a distributing’ point for local shipments by the consignor. The certainty in regard to- the shipments of coal ended at Davenport.” So did the certainty of the shipment of the ties in this case end at Commerce. “The point where the same was to be shipped beyond Davenport, if at all, was determined after' the arrival of the coal at Davenport. The coal was under the control of the consignee and he could sell it in transit or at Davenport or reconsign it to a point on respondent’s railway or any other railway, at his own discretion.” So in the case at bar, the points where the ties were to be shipped beyond Commerce, if at all, were to be determined by the complainants. They were under their control and not that of the carrier and they could sell them in transit or at Commerce, or consign them to other points on the appellant’s railway or any other railway, at their discretion.
These views are in keeping with the following language taken from the case of Coe v. Errol, 116 U. S. 517, supra:
“Until actually launched on its way to another state, or committed to a common carrier for transportation to such state, its destination is not fixed and certain. It may be sold or otherwise disposed of within the state, and never put in course of transportation out of the state. Carrying it from the farm, or the forest, to the depot, is only an interior movement of the property, entirely within the state, for the purpose, it is true, but only for the purpose, of. putting it into a course of exportation; it is no part of the exportati on it*162self. Until shipped or started on its final journey out of the state its exportation is a matter altogether m fieri, and not at all a fixed and certain thing. ’ ’
If the shipments mentioned in the case at bar are to be controlled by the rulings of the Supreme Court of the United States in the cases reviewed, then it seems to me that they had not started on their certain and final journey to other states prior to the time they arrived at Commerce, and were inspected and accepted by the purchasers thereof.
We are, therefore, of the opinion that all of said shipments from the various points in this State to Commerce were intrastate, and not interstate shipments.
Accumulation Evade iTiterstate Rates. II. It has been suggested that B. Johnson & Son established the tie yards at Commerce and adopted the method of shipment be-f°re mentioned for the purpose of availing themselves of the intrastate rates of transportation, and to avoid the interstate rates which are much higher than the former.
This suggestion is not supported by the evidence; but upon the contrary, it shows that the expense of unloading, separating, grading and reloading the ties .at Commerce is practically equal to the "difference between the two rates.
Moreover, the evidence clearly shows that the method mentioned was adopted because the tie timber in that section of the State had been largely exhausted, which fact made it difficult to procure ties in carload lots of the same kind and grade without great delay, and attended with great expense. But by the mode adopted they loaded the cars with all kinds and grades of ties, and shipped them to Commerce, assorted, graded and inspected them. By that method they cleaned up the tie business at each shipping point quickly as they went, and thereby avoided much delay and expense conducting their business.
*163In that way B. Johnson & Son procured more ties in a shorter time and at less expense than they otherwise conld have done; and that is why that method of doing business was adopted.'
It must follow, therefore, from what has. been said that the rates of transportation prescribed in section 3241, Revised Statutes. 1909, etc., are applicable to all of said shipments made 'to Commerce.
I therefore dissent from the majority, opinion.
Graves and Walker, JJ., concur herein.